Title: To John Adams from William A. Colman, 6 July 1820
From: Colman, William A.
To: Adams, John


				
					Sir,
					New yorke City July 6th. 1820
				
				I received from Messrs Gales & Seaton the enclosed bill due for your Subn. to the National Intelligencer from Jany 11. 1817 To Jany 11. 1821 4 years @ $6 per Annum—$24—Being their authorised Agent & they thinking it would be convenient for me to send it by the person in Boston, who is my Agent, (Elijah Morse Esqr atty at Law,) who would be enabled to forward it, or request some person to call upon you at your house in Quincy—You will find my signature Sir, upon the last bill you paid, which was in the fall or winter of 1816 or 17.—if Sir, it is more convenient to send, when your servant goes to Boston, the amount together with the bill to my agent Elijah Morse Esqr opposite the Old Court House, his receipt will be good, or if Sir, you will do me the honor & favor to forward me your check or Bank note, directed to me No. 5. Wm: St. it will be as agreeable, & Sir you will greatly oblige Respectfully, Your Obt. Servant.
				
					Wm: A: Colmanagent for Gales & SeatonNo. 5. Wm St.
				
				
			